DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 6-9 of the Response:
Applicant specifically argues that the prior art cited in the prior office action including Moore, Kunishige, Courtney, and Corl fail to teach the newly amended limitations of claims 1 and 16.
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant asserts on pages 9-10 of the Response:
Applicant argues that the references cited in the advisory action do not cure the deficiencies of the references cited in the prior office action.  Specifically applicant argues “Crowley is directed to a catheter having a window for admitting and retaining fluids. Crowley teaches that this window is made from a coating on top of the catheter sheath and, when the coating absorbs fluids, the coating swells and acts to seal the widow. The Office Action cites Crowley's teaching as to the coating's inclusion of a soluble hydrophilic material. However, Crowley, like each of Moore, Kunishige, Courtney, Corl, and Murase, fails to teach or suggest an ultrasonic imaging window that is transparent to ultrasound energy and includes a hydrophilic material that is: i) transparent to ultrasound energy, ii) included at the ultrasonic imaging window from the inner to the outer surface of the ultrasonic imaging window and along a length of the ultrasonic imaging window, and iii) is configured to resist air bubbles forming along the inner surface of the ultrasonic imaging window, as required by amended claim 1.”
In response, the Examiner respectfully asserts that Crowley does indeed teach a window that is transparent to ultrasound energy as cited below, the window includes a coating of a hydrophilic material therefore it can be interpreted the hydrophilic material is transparent to ultrasound energy.  Therefore, the new ground of rejection below has been made over Crowley.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 5400785 A), and further in view of Kunishige (JP 2005006776 A) and Hill (US 20140276756 A1).
Regarding Claim 1, Crowley discloses a catheter (Title – “Acoustic window and septum for imaging catheters”) comprising: 
a sheath surrounding an inner lumen (Fig. 1, Col.3 lines 16-17 – “a flexible catheter sheath 14”, as can be seen in Fig. 2 the sheath 14 is surrounding a lumen in which a drive shaft is placed), the inner lumen being configured to receive a fluid (Abstract – “allow the passage of liquid therethrough to fill the sheath”);

    PNG
    media_image1.png
    552
    116
    media_image1.png
    Greyscale

wherein the sheath includes a sheath portion (Col. 3 lines 18-20 – “The acoustic septum/window 13 forms the entire distal end of the catheter including a leading end 13a”, the septum/window is interpreted as the sheath portion), wherein the sheath portion comprises an ultrasonic imaging window that is transparent to ultrasound energy (Col.3 lines 16-18 – “a flexible catheter sheath 14 having a foraminous distal end 16 forming the acoustic septum/window 13”, Col. 1 lines 57-59 – “The present invention relates to an acoustic window and septum for transmitting and receiving ultrasonic waves”, , the ultrasonic imaging window having an inner surface and an outer surface (Col. 3 lines 18-20 – “The acoustic septum/window 13 forms the entire distal end of the catheter including a leading end 13a”, as can been seen above the window 13 has an inner surface and outer surface), and a hydrophilic material that is transparent to ultrasound energy (Col.1 lines 57-60 – “The present invention relates to an acoustic window and septum for transmitting and receiving ultrasonic waves and for controlling the passage of fluids. The window/septum comprises a coated flexible sheet”, Col. 1 lines 65-66 – “The coating on the flexible sheet or tube is a soluble hydrophilic material”, therefore it can be interpreted the acoustic window including the hydrophilic coating is transparent to ultrasound energy) […] the hydrophilic material is included at the ultrasonic imaging window (Col.1 lines 57-60 – “The present invention relates to an acoustic window and septum for transmitting and receiving ultrasonic waves and for controlling the passage of fluids. The window/septum comprises a coated flexible sheet”, Col. 1 lines 65-66 – “The coating on the flexible sheet or tube is a soluble hydrophilic material”)
As cited above Crowley discloses the hydrophilic material being included at the ultrasonic imaging window conversely Crowley does not teach wherein the hydrophilic material comprises an amphiphile and the hydrophilic material is included at the ultrasonic imaging window from the inner surface to the outer surface of the ultrasonic imaging window and along a length of the ultrasonic imaging window, and wherein the hydrophilic material is configured to resist air bubbles forming along the inner surface as a result of image core movement within the inner lumen.
However, Kunishige discloses wherein the hydrophilic material comprises an amphiphile (Para [0008] – “the addition of an amphiphilic polymer allows the hydrophobic chains to be compatible with the synthetic resin substrate and the hydrophilic chains to be oriented on the substrate surface. Therefore, the tube inner surface in contact with the liquid becomes hydrophilic”) and wherein the hydrophilic material is configured to resist air bubbles forming along the inner surface as a result of image core movement within the inner lumen (Para [0008] – “the tube inner surface in contact with the liquid becomes hydrophilic and wettability is improved, and as a result, adhesion of bubbles is suppressed”).
Kunishige is an analogous art considering it is in the field of a catheter for medical use.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley to incorporate the hydrophilic material comprising an amphiphile and the hydrophilic material configured to resist air bubbles of Kunishige to achieve the same results. One would have motivation to combine because the tube “is easy to use for a user and highly safe” (Kunishige – Abstract).
As cited above Crowley discloses the ultrasound imaging window and the hydrophilic material being included at the ultrasonic imaging window Conversely Crowley and Kunishige do not teach the hydrophilic material is included at the […] window from the inner surface to the outer surface of the […] window and along a length of the ultrasonic imaging window,
However, Hill discloses the hydrophilic material is included at the […] window from the inner surface to the outer surface of the […] window and along a length of the […] window (Para [0038] – “Other embodiments of balloon electrode 204 may employ a central electrode located inside the balloon itself, the balloon 204 being filled with an electroconductive fluid. For such embodiments, portions 206 are formed as windows of hydrophilic material in the balloon wall”, therefore because the balloon is filled with a fluid it can be interpreted there is an inner surface and outer surface of the windows 206 and it can be interpreted the entire window is made of hydrophilic material from the inner surface to the outer surface and along the length of the window, Fig. 3A has been reproduced below to show the window 206),

    PNG
    media_image2.png
    328
    516
    media_image2.png
    Greyscale

Hill is an analogous art considering it is in the field of a catheter for medical use.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley to incorporate the hydrophilic window from inner surface to outer surface of Hill to achieve the same results. One would have motivation to combine because “wettability is improved, and as a result, adhesion of bubbles is suppressed” (Kunishige – Para [0008]), therefore bubbles would be suppressed on both the inner and outer surfaces to improve image quality.
Regarding Claim 3, Crowley, Kunishige, and Hill disclose all the elements of the claimed invention as cited in claim 1.
Crowley further discloses wherein the catheter is an imaging catheter (Title – “Acoustic window and septum for imaging catheters”).
Regarding Claim 5, Crowley, Kunishige, and Hill disclose all the elements of the claimed invention as cited in claim 1.
Crowley further discloses wherein the sheath portion comprises a polyethylene material and a hydrophilic material (Col. 4 lines 18-20 – “The septum 21 is formed as a sheet 24 of thermoplastic 
Regarding Claim 6, Crowley, Kunishige, and Hill disclose all the elements of the claimed invention as cited in claim 1.
Crowley further discloses wherein the sheath portion consists essentially of a polyethylene material and a hydrophilic material (Col. 4 lines 18-20 – “The septum 21 is formed as a sheet 24 of thermoplastic material such as an extrusion of polyethylene, polyamide or Nylon”, Col. 4 lines 39-41 – “can be impregnated under pressure or by dipping into the expandable hydrophilic material while it is liquid”).
Regarding Claim 7, Crowley, Kunishige, and Hill disclose all the elements of the claimed invention as cited in claim 1.
Crowley further discloses wherein the sheath has a distal end and a proximal end (As shown in Fig. 2 reproduced above the sheathe has a distal end and a proximal end), wherein the sheath portion is located on the distal end (Col. 3 lines 18-20 – “The acoustic septum/window 13 forms the entire distal end of the catheter including a leading end 13a”).
Regarding Claim 8, Crowley, Kunishige, and Hill disclose all the elements of the claimed invention as cited in claim 1.
Crowley further discloses wherein the sheath portion is the entire distal end (Col. 3 lines 18-20 – “The acoustic septum/window 13 forms the entire distal end of the catheter including a leading end 13a”).
Regarding Claim 9, Crowley, Kunishige, and Hill disclose all the elements of the claimed invention as cited in claim 1.
	Crowley further discloses wherein the ultrasonic imaging window is located on the distal end (Col. 3 lines 18-20 – “The acoustic septum/window 13 forms the entire distal end of the catheter .
Regarding Claim 15, Crowley, Kunishige, and Hill disclose all the elements of the claimed invention as cited in claim 1.
	Crowley further discloses wherein the fluid has a surface energy x and the sheath portion has a surface energy of greater than or equal to x (Although Crowley does not specifically disclose a surface energy Crowley discloses Col. 1lines 65-66 “The coating on the flexible sheet or tube is a soluble hydrophilic material”, Col. 2 lines 3-6 – “The material absorbs liquid so that the coating, once hardened and dry, can absorb relatively large amounts of fluid when in contact with same”, therefore there is an adhesion between the hydrophilic material and the liquid which is caused by a higher surface tension of the hydrophilic material).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 5400785 A), Kunishige (JP 2005006776 A) and Hill (US 20140276756 A1) as applied to claim 1 above, and further in view of Courtney (US 20160022244 A1).
Regarding Claim 10, Crowley, Kunishige, and Hill disclose all the elements of the claimed invention as cited in claim 1.
	Conversely Crowley does not teach wherein the sheath portion is the entire catheter.
	However, Courtney discloses wherein the sheath portion is the entire catheter (Para [0097] – “FIG. 5 c shows the inner surfaces of the distal dome, full length of catheter sheath, and full length of the inner conduit treated to be hydrophilic and free of adhering bubbles”).
Courtney is an analogous art considering it is in the field of an imaging catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley to incorporate the sheath portion being the entire catheter of Courtney to achieve the same results. One would have motivation to combine because “such .
Claims 11 and 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 5400785 A), Kunishige (JP 2005006776 A) and Hill (US 20140276756 A1) as applied to claim 1 above, and further in view of Corl (US 20140187964 A1).
Regarding claims 11, 13, and 14, Crowley, Kunishige, and Hill disclose all the elements of the claimed invention as cited in claim 1.
	Conversely Moore does not teach the sheath portion having a surface energy of at least about 35-50 dynes.
	However, Corl discloses the sheath portion having a surface energy of at least about 35-50 dynes (Para [0036] – “In some embodiments, the outer surfaces 152 and 156 have a surface energy of between about 20 dynes/cm2 and about 60 dynes/cm2”).
Corl is an analogous art considering it is in the field of an imaging catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley to incorporate the sheath portion having a surface energy of at least about 35-50 dynes of Crowley to achieve the same results. One would have motivation to combine because it helps to adequately minimize ultrasound signal distortion, while also providing sufficient strength and flexibility, for more advanced ultrasound transducer technologies that allow for focusing of the ultrasound beam and/or single crystal composite ultrasound transducers which is an improvement for ultrasound catheters (Corl – Para [0006]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 5400785 A), Kunishige (JP 2005006776 A) and Hill (US 20140276756 A1) as applied to claim 1 above, and further in view of Felts (US 20120252709 A1).
Regarding Claim 12, Crowley, Kunishige, and Hill disclose all the elements of the claimed invention as cited in claim 1.
	As cited above Crowley discloses the sheath portion comprises a hydrophilic material
Conversely Crowley does not teach wherein the […] hydrophilic material has a surface energy of at least about 40 dynes.
	However, Felts discloses wherein the […] hydrophilic material has a surface energy of at least about 40 dynes (Para [0655] – “plasma coating of uncoated PET tubes (40 dynes/cm) can achieve either higher (more hydrophilic) or lower (more hydrophobic) energy contact surfaces”, therefore the surface energy of the hydrophilic coating is greater than 40 dynes).
Corl is an analogous art considering it is in the field of a medical catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley to incorporate the hydrophilic material having a surface energy of at least about 40 dynes of Crowley to achieve the same results. One would have motivation to combine because hydrophilic coatings provide improved wettability of plastic (Felts – Para [0571]).
Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 5400785 A), and further in view of Hill (US 20140276756 A1) and Kunishige (JP 2005006776 A).
Regarding Claim 16, Crowley discloses a catheter (Title – “Acoustic window and septum for imaging catheters”) comprising: 
a sheath surrounding an inner lumen (Fig. 1, Col.3 lines 16-17 – “a flexible catheter sheath 14”, as can be seen in Fig. 2 the sheath 14 is surrounding a lumen in which a drive shaft is placed), the inner lumen being configured to receive a fluid (Abstract – “allow the passage of liquid therethrough to fill the sheath”);

wherein the sheath includes a sheath portion (Col. 3 lines 18-20 – “The acoustic septum/window 13 forms the entire distal end of the catheter including a leading end 13a”, the septum/window is interpreted as the sheath portion) comprising an ultrasonic imaging window that is transparent to ultrasound energy (Col.3 lines 16-18 – “a flexible catheter sheath 14 having a foraminous distal end 16 forming the acoustic septum/window 13”, Col. 1 lines 57-59 – “The present invention relates to an acoustic window and septum for transmitting and receiving ultrasonic waves”, therefore the window is transparent to ultrasound energy) having an inner surface and an outer surface (Col. 3 lines 18-20 – “The acoustic septum/window 13 forms the entire distal end of the catheter including a leading end 13a”, as can been seen above the window 13 has an inner surface and outer surface), and 
a hydrophilic material at a location that is configured to be in direct contact with the fluid (Abstract – “A hydrophilic coating is disposed on the sheet or tube and covers at least the edges of the foramina to allow the passage of liquid therethrough to fill the sheath. The coating is absorbent of the liquid to close the foramina and prevent the passage of liquids in either direction”), wherein the fluid has a surface energy x and the sheath portion has a surface energy of greater than or equal to x (Although Crowley does not specifically disclose a surface energy Crowley discloses Col. 1lines 65-66 “The coating on the flexible sheet or tube is a soluble hydrophilic material”, Col. 2 lines 3-6 – “The material absorbs liquid so that the coating, once hardened and dry, can absorb relatively large amounts of fluid when in contact with same”, therefore there is an adhesion between the hydrophilic material and the liquid which is caused by a higher surface tension of the hydrophilic material), and 
wherein the hydrophilic material is transparent to ultrasound energy (Col.1 lines 57-60 – “The present invention relates to an acoustic window and septum for transmitting and receiving ultrasonic waves and for controlling the passage of fluids. The window/septum comprises a coated flexible sheet”, Col. 1 lines 65-66 – “The coating on the flexible sheet or tube is a soluble hydrophilic material”, therefore it can be interpreted the acoustic window including the hydrophilic coating is transparent to and included at the ultrasonic imaging window (Col.1 lines 57-60 – “The present invention relates to an acoustic window and septum for transmitting and receiving ultrasonic waves and for controlling the passage of fluids. The window/septum comprises a coated flexible sheet”, Col. 1 lines 65-66 – “The coating on the flexible sheet or tube is a soluble hydrophilic material”)
As cited above Crowley discloses the ultrasound imaging window and the hydrophilic material is included at the ultrasonic imaging window conversely Crowley does not teach the hydrophilic material is included at the […] window from the inner surface to the outer surface of the […] window and along a length of the […] window.
However, Hill discloses the hydrophilic material is included at the […] window from the inner surface to the outer surface of the […] window and along a length of the […] window (Para [0038] – “Other embodiments of balloon electrode 204 may employ a central electrode located inside the balloon itself, the balloon 204 being filled with an electroconductive fluid. For such embodiments, portions 206 are formed as windows of hydrophilic material in the balloon wall”, therefore because the balloon is filled with a fluid it can be interpreted there is an inner surface and outer surface of the windows 206 and it can be interpreted the entire window is made of hydrophilic material from the inner surface to the outer surface and along the length of the window, Fig. 3A has been reproduced below to show the window 206).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley to incorporate the hydrophilic window from inner surface to outer surface of Hill to achieve the same results. One would have motivation to combine because “wettability is improved, and as a result, adhesion of bubbles is suppressed” (Kunishige – Para [0008]), therefore bubbles would be suppressed on both the inner and outer surfaces to improve image quality.
Regarding Claim 21, Crowley, Kunishige, and Hill disclose all the elements of the claimed invention as cited in claim 16.
Conversely Crowley does not teach wherein the hydrophilic material is configured to resist air bubbles forming along the inner surface as a result of image core movement within the inner lumen.
However, Kunishige discloses wherein the hydrophilic material is configured to resist air bubbles forming along the inner surface as a result of image core movement within the inner lumen (Para [0008] – “the tube inner surface in contact with the liquid becomes hydrophilic and wettability is improved, and as a result, adhesion of bubbles is suppressed”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley to incorporate the hydrophilic material comprising an amphiphile and the hydrophilic material configured to resist air bubbles of Kunishige to achieve the same results. One would have motivation to combine because the tube “is easy to use for a user and highly safe” (Kunishige – Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         

/JASON M IP/               Primary Examiner, Art Unit 3793